Title: To George Washington from Major General Arthur St. Clair, 15 November 1778
From: St. Clair, Arthur
To: Washington, George


  
    Sir
    Philadelphia Novr 15th 1778
  
I am sorry to inform you that Congress have not yet entered into the Consideration of my Court Mar[s]hal and that it will probably be three Weeks or a Month yet before they will take it up. This Delay is exceeding irksome but I am obliged to submit. one Reason given for it is that they cannot with any propriety go upon that untill General Lees is determined and it appears to me that they will not be in a hurry with it—indeed I think their Design is to tire him out and force him to a Resignation. I suppose Your Exellency has heard that Mr R.H. Lee is returned to Virginia.
  The unfortunate Return of Mrs St Clairs Illness this Fall, will make my Absence from my Family this Winter extremly inconvenient—if my Attendance, after my Business with Congress is over, can be dispensed, with for the Winter, it will be doing me a very great Favour—if it cannot Your Excellency will oblige me much by hinting where it is probable our Quarters will be, that I may take Measures for  
    
    
    
    rendering it as convenient as Circumstances will admit. I have the Honour to be Sir Your most Obedient Humble Servant

  Ar St Clair

